People v Layne (2015 NY Slip Op 00449)





People v Layne


2015 NY Slip Op 00449


Decided on January 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 15, 2015

Mazzarelli, J.P., Sweeny, Andrias, Moskowitz, Richter, JJ.


13953 89/11

[*1] The People of the State of New York, Respondent,
vJahlyl Layne, Defendant-Appellant.


David K. Bertan, Bronx, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sara M. Zausmer of counsel), for respondent.

Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered November 29, 2011, as amended December 12, 2011, convicting defendant, after a jury trial, of conspiracy in the second and fourth degrees, and sentencing him to an aggregate term of 7½ to 23½ years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant's participation in a conspiracy to sell drugs and possess weapons was established by recorded telephone conversations, as well as police observations of defendant at the drug-selling location. The only reasonable interpretation of the recorded calls was that defendant was exercising a supervisory role over the operation, rather than merely chatting about other persons' criminal activity. In addition to establishing the conspiracy, defendant's instructions to others satisfied the requirement of overt acts (see People v Lugo, 309 AD2d 512, 513 [1st Dept 2003], lv denied 1 NY3d 598 [2004]).
The court properly admitted declarations by coconspirators during the course and in furtherance of the conspiracy. The People established a prima facie case of conspiracy against defendant based upon his own statements and other evidence, without resort to the declarations sought to be introduced (see generally People v Salko, 47 NY2d 230, 237-238 [1979]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 15, 2015
CLERK